PER CURIAM.
The last day for filing appellant’s brief was June 28. Appellant did not file it nor did he seek an extension of time for such filing.
The case was placed on our July calendar, to be called on July IS. It was not until then that counsel appeared and made an oral motion for leave to file the brief, stating no reason except that he had been busy with other matters. That is hardly a persuasive ground for an extension of time under these circumstances. We recently said that:
“ * * * the great majority of lawyers have had no difficulty in complying with such rules and that even the busiest lawyer can manage to guard against expiration dates by applying for extensions before he is in default. And we have been rather liberal in granting such extensions when sought in due time.” Karika v. District of Columbia, D.C.Mun.App., 47 A.2d 93.
See also Graves v. MacDonald, D.C.Mun.App., 47 A.2d 91, and cases ther.e cited.
But even under a liberal view of the matter it cannot be said that appellant has given any satisfactory explanation for his delay. It is true that on July 2 the District filed a motion to extend the time for filing its brief, on the ground that two of the assistants to the Corporation Counsel were on vacation. This motion was of course more than timely, for appellant had not yet filed his brief, and it should have served as a reminder to appellant that his brief was overdue; but still he took no action until the case was called in open court.
In the circumstances, we must deny the highly belated application for extension of time, and dismiss the appeal.
Appeal dismissed.